


 

PURCHASE AGREEMENT

BETWEEN

GROW CONTRACTORS INC a Nevada corporation,

and

AGRI-CONTRACTORS, LLC a Colorado company

DATED:

November 18, 2016

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS   1 . Definitions 1   2 . Purchase and Sale of Business 4    
  2.1 Purchase and Sale 4     2.2 Purchased Assets 4     2.3 Excluded Assets 4  
  2.4 Assumption of Certain Liabilities 5     2.5 Excluded Liabilities 5   3 .
Purchase Price and Payment 5       3.1 Purchase Price 5     3.2 Third Party
Acknowledgments 6     3.3 Tax and Accounting Consequences 6     3.4 Price
Reduction Upon Certain Events 6   4 . Pre-Closing Matter 6       4.1 Operation
of Purchased Assets 6     4.2 Consents 7     4.3 Notification of Certain Events
7     4.4 Access to Information 8     4.5 Public Announcements 8   5 .
Conditions to Closing 8       5.1 Transferor’s Conditions 8     5.2 Acquiror’s
Conditions 9   6 . Closing 10       6.1 Time and Place of Closing 10     6.2
Closing Deliveries 10     6.3 Closing Cost 11     6.4 Possession 11   7 .
Representations and Warranties 11       7.1 Transferor’s Representations and
Warranties 11     7.2 Acquiror’s Representations and Warranties 18

 

i

--------------------------------------------------------------------------------

 


8 . Additional Covenants 19       8.1 Covenants by Each Party 20     8.2
Indemnification 20     8.3 Retention of and Access to Books and Records 20   9 .
Termination 20       9.1 Termination Events 20     9.2 Effect of Termination 20
  10 . Default; Remedies 21       10.1 Time of Essence 21     10.2 Remedies 21  
  10.3 First Right of Refusal 21     10.4 Default of Terms and Conditions 21  
11 . Survival of Representations and Warranties 21       11.1 Survival of
Representations and Warranties 21   12 . Limitation on Liability 23   13 .
Construction and Interpretation 23   14 . Miscellaneous Provisions 23       15.1
Survival of Covenants 24     15.2 Expenses 24     15.3 Binding Effect 24    
15.4 Assignment 24     15.5 Notices 24     15.6 Waiver 25     15.7 Amendment 25
    15.8 Severability 25     15.9 Integration 25     15.10 Governing Law 25    
15.11 Arbitration 25     15.12 Execution 26     15.13 Waiver of Conflicts 26    
15.14 Incorporation of Recitals, Exhibits, and Schedules 26     15.15 Further
Assurances 26     15.16 Bulk Sales 26

 

ii

--------------------------------------------------------------------------------

 


PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (this “Agreement”) is made and entered into on the this
18th day of November, 2016 (the “Effective Date”) by and between Grow
Contractors Inc, a Nevada corporation (“mCig” or “Acquiror”) on the one hand and
AGRI-CONTRACTORS, LLC, a Colorado company (together and/or separately as the
“Transferor”) on the other hand.

RECITALS

A. Transferor is in the business of sales and distribution of supplies to
service the cannabis and CBD markets, and other similar products, both in retail
and wholesale sales (the “Business”).

B. Transferor wishes to sell to Acquiror certain assets as described in Section
2.2 associated with Transferor’s Business and Acquiror wishes to purchase such
assets from Transferor, in each case on the terms and conditions set forth in
this Agreement (this term and all other capitalized terms used herein having the
respective meanings set forth in this Agreement).

AGREEMENTS

In consideration of the foregoing, the mutual covenants of the parties set forth
in this Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

1.      Definitions. As used in this Agreement, the following terms have the
respective meanings set forth below:

“Agreement” shall mean this Purchase Agreement.

“Acquiror” shall have the meaning set forth in the preamble to this Agreement.

“Acquiror’s Knowledge” shall mean that any of the officers or directors of
Acquiror are actually aware of a particular fact or other matter.

“Assumed Liabilities” shall have the meaning set forth in Section 2.4.

“Best Efforts” shall mean the efforts that a prudent Person who wishes to
achieve a result would use in similar circumstances to achieve such result as
expeditiously as reasonably possible.

“Bill of Sale” shall mean the document described in Section 6.2.1(a).

“Books and Records” shall mean all books and records of Transferor that are
necessary to conduct the Business, the ownership, use, and operation of the
Purchased Assets, or the payment or performance of the Assumed Liabilities,
including any such records maintained on computer and all related computer
software.

1

--------------------------------------------------------------------------------

 


“Breach” shall mean any material inaccuracy in or material breach of, or any
material failure to perform or comply with, any representation, warranty,
covenant, obligation, or other provision of this Agreement or any document
delivered pursuant to this Agreement.

“Business” shall have the meaning set forth in the Recitals.

“Business Day” shall mean any day other than a Saturday, Sunday, or other day on
which commercial banks in Seattle, Washington are authorized or required by
applicable Legal Requirements to be closed.

“Closing” shall mean the closing of this transaction, at which the events set
forth in Section 6.2 shall occur.

“Closing Date” shall mean the date on which the Closing occurs.

“Preferred Stock” shall have the meaning set forth in Section 3.1.

“Consent” shall mean any approval, consent, ratification, waiver, or other
authorization, including any Governmental Authorization.

“Contract” shall mean any agreement, contract, lease, obligation, promise, or
understanding, whether written or oral and whether express or implied, that is
legally binding.

“Damages” shall have the meaning set forth in Section 8.2.

“Effective Date” shall have the meaning set forth in the preamble to this
Agreement.

“Excluded Assets” shall have the meaning set forth in Section 2.3.

“Governmental Authority” shall mean any national, federal, state, provincial,
county, municipal, or local government, foreign or domestic, or the government
of any political subdivision of the any of the foregoing, or any entity,
authority, agency, ministry, or other similar body exercising executive,
legislative, judicial, regulatory, or administrative authority or functions of
or pertaining to the government, including any quasi-governmental entity
established to perform any such functions.

“Governmental Authorization” shall mean any Consent, license, permit, waiver, or
other authorization issued, granted, given, or otherwise made available by or
under the authority of any Governmental Authority or pursuant to any Legal
Requirement.

“Intellectual Property” shall mean (a) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, (b) all trademarks, service marks, trade dress, logos,
trade names, and corporate names, together with all translations, adaptation,
derivations, and combinations thereof and including all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (c)

2

--------------------------------------------------------------------------------

 


all copyrightable works, all copyrights, and all applications, registrations,
and renewals in connection therewith, (d) all mask works and all applications,
registrations, and renewals in connection therewith, I all trade secrets and
confidential business information (including ideas, research and development,
know-how, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information, and business and marketing plans
and proposals), (f) all computer software (including data and related
documentation) and (g) all other proprietary rights.

“Legal Requirement” shall mean any federal, state, local, municipal, foreign,
international, multinational, or other administrative Order, constitution, law,
ordinance, principle of common law, regulation, rule, statute, or treaty.

“Lien” shall mean a monetary encumbrance against a Purchased Asset.

“Ordinary Course of Business” shall mean any action taken by a Person if, and
only if, such action is consistent with the past practices of such Person and is
taken in the ordinary course of the normal day-to-day operations of such Person.

“Organizational Documents” shall mean (i) the articles or certificate of
incorporation and the bylaws of a corporation, (ii) the partnership agreement
and any statement of partnership of a general partnership, (iii) the limited
partnership agreement and certificate of limited partnership of a limited
partnership, (iv) any charter, operating agreement, or similar document adopted
or filed in connection with the creation, formation, or organization of a
Person, and (v) any amendment to any of the foregoing.

“Patents” shall mean those patents used in the Business and listed on Exhibit 1
hereto.

“Permitted Encumbrances” shall mean those encumbrances incurred in the ordinary
course of business or otherwise in existence as of the Closing Date.

“Person” shall mean an individual, partnership, corporation, limited liability
company, joint stock company, trust, unincorporated organization or association,
joint venture, or other organization, whether or not a legal entity, or a
Governmental Authority.

“Possession Date” shall mean 12:01 a.m., on the day following the Closing Date.

“Proceeding” shall mean any action, arbitration, audit, hearing, litigation, or
suit (whether civil, criminal, administrative, investigative, or informal)
commenced, brought, conducted, or heard by or before, or otherwise involving,
any Governmental Authority, arbitrator, or mediator.

“Purchase Price” shall have the meaning set forth in Section 3.1.

“Purchased Assets” shall have the meaning set forth in Section 2.2.

“Release Agreement” shall mean the Agreement described in Section 8.1.1.

3

--------------------------------------------------------------------------------

 


“Representative” shall mean, with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor, or other representative of or to
such Person, including such Person’s attorneys, accountants, and financial
advisors.

“Transferor” shall have the meaning set forth in the preamble to this Agreement.

“Transferor Shareholders” shall have the meaning set forth in Section 3.2.

“Transferor’s Knowledge” shall mean that any of the officers or directors of
Transferor are actually aware of a particular fact or other matter.

“Tax” shall mean any tax (including any income tax, capital gains tax,
value-added tax, sales tax, excise tax, property tax, gift tax, or estate tax),
levy, assessment, tariff, duty (including any customs duty), deficiency, or
other fee, and any related charge or amount (including any fine, penalty,
interest, or addition to tax), imposed, assessed, or collected by or under the
authority of any Governmental Authority or payable pursuant to any tax-sharing
agreement or other Contract relating to the sharing or payment of any such tax,
levy, assessment, tariff, duty, deficiency, or fee

2. Purchase and Sale of Assets.

2.1 Purchase and Sale. Transferor agrees to transfer and sell the assets to
Acquiror, and Acquiror agrees to acquire the assets from Transferor, in each
case for the price

and on the terms and conditions set forth in this Agreement. Upon payment of the
Purchase Price as described in Section 3 hereof and the satisfaction of the
other terms of this Agreement, Transferor shall sell, transfer, assign and
deliver all acquired assets to Acquiror on the Closing Date free and clear of
any and all liens, encumbrances, security interests or obligations, except for
Permitted Encumbrances.

2.2 Purchased Assets. The assets to be sold by Transferor to Acquiror pursuant
to this Agreement (the “Purchased Assets”) are listed in Exhibit 2.2, with the
exception of the Excluded Assets described in Section 2.3.

2.3 Excluded Assets. All assets of Transferor not specifically included in the
Purchased Assets (the “Excluded Assets”) shall not be acquired by Acquiror
pursuant to this Agreement.

2.4 Assumption of Certain Liabilities. Acquiror shall at Closing assume certain
liabilities of Transferor described on Exhibit 2.4 (the “Assumed Liabilities”),
but excluding any other liabilities of Transferor whatsoever.

2.5 Excluded Liabilities. Acquiror shall not assume any of the liabilities of
Transferor not identified in Section 2.4 above. Without limiting the generality
of the foregoing, Acquiror shall not assume any liabilities:

(a) attributable to any of the Excluded Assets;

4

--------------------------------------------------------------------------------

 


(b) liabilities for any income, gain, profit or similar Tax arising out of or
resulting from the sale, conveyance, transfer, assignment and delivery of the
Purchased Assets provided for in this Agreement;

(c) all Taxes imposed on or with respect to the Business for all Pre-Closing
Periods;

(d) liabilities for any sales, exercise, transfer or other tax on or arising out
of the sale, conveyance, transfer, assignment or delivery of the Purchased
Assets;

(e) liabilities and obligations pursuant to any agreements relating to the
employment of any individual in connection with Transferor’s business,
including, but not limited to liabilities for any option, warrant, bonus,
performance, golden parachute, consulting, or similar liability;

(f) liabilities and obligations (whether fixed or contingent) with respect to
the Employee Benefit Plans; and

(g) all liabilities and obligations arising out of the Excluded Assets. (h)
liability for any contract not assigned to Acquiror; (i) liability for any
employee or stockholder loan;

(j) liability for any pending lawsuits, including those listed on Schedule
7.1.15; and

(k) liability for Transferor’s costs, fees, and expenses of this transaction.

3. Purchase Price and Payment.

3.1 Purchase Price. In consideration of (i) the sale, transfer and conveyance to
Acquiror of the Assets, Acquiror shall, at the Closing, transfer to Transferor
One Million Shares

(1,000,000) shares of Common Stock of MCig Corporation. The consideration
described in this Section 3.1 is herein referred to as the “Purchase Price.” The
conversion price shall be the average price of the previous five days of the
market closing price from the day of closing.

3.2 Third Party Acknowledgments. AGRI-CONTRACTORS, LLC unanimously approved the
terms of this Agreement at its December 6, 2016 Board of Director Meeting, and
hereunder acknowledges the above referenced transfer of Assets to the
Transferor. AGRI-CONTRACTORS, LLC allocates the distribution of the stock which
constitutes the Purchase Price under this Agreement to its Owners on a prorate
basis. A complete list of the distribution of the Common Stock of MCig is listed
in Schedule 3.2.

5

--------------------------------------------------------------------------------

 


3.3 Tax and Accounting Consequences. As a result of the transfer of the Assets
to Transferor, in accordance with the terms and conditions set forth in this
Agreement, there may be certain Tax and accounting consequences to the
shareholders of the Transferor (the “Transferor Shareholders”), who will be the
ultimate recipients of the Common Shares.

ACQUIROR MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND, NOR ARE ANY
INTENDED OR SHOULD ANY BE INFERRED, REGARDING THE ECONOMIC RETURN OR THE TAX
CONSEQUENCES TO THE TRANSFEROR SHAREHOLDERS WHO WILL ACQUIRE THE COMMON SHARES.
ACQUIROR, THEREFORE, RECOMMENDS THAT THE TRANSFEROR SHAREHOLDERS CONSULT THEIR
OWN ATTORNEYS, ACCOUNTANTS AND FINANCIAL ADVISORS ABOUT THE LEGAL AND TAX
CONSEQUENCES AND THE FINANCIAL RISKS AND MERITS OF RECEIVING THE COMMON SHARES.

3.4 Price Reduction Upon Certain Events. In the event of any damage, loss,
destruction or condemnation of any of the assets constituting the Business
(excluding damage or destruction caused by Acquiror or any of its affiliates),
or any taking of any of the assets constituting the Business by eminent domain,
between the Effective Date and the Closing Date, Acquiror shall have the right,
by notice given to Transferor within ten (10) days of such event (but in any
case prior to the Closing Date), to terminate this Agreement. If Acquiror does
not elect to terminate this Agreement, the Purchase Price shall be reduced by an
amount equal to the resulting reduction in the value of the Purchased Assets,
which shall be attributed to the Transferor whose respective Purchased Assets
were so damaged, lost, destroyed or condemned. Transferor shall be entitled to
retain any insurance proceeds or condemnation awards paid or payable on account
of such damage or destruction or such taking. Transferor and Acquiror agree to
negotiate in good faith regarding the reduction in value resulting from any
damage to or destruction or condemnation of the Purchased Assets.

3.5 Right of Repurchase. In the event the Acquiror decides to sell the assets
acquired in this transaction, or upon mutual consent of the Parties, the
Transferor shall have the right to repurchase the assets in exchange for the
number of shares issued to the Transferor as part of the Purchase Price.

4.      Pre-Closing Matter.

4.1 Operation of Business. Between the Effective Date and the Closing Date,
Transferor shall:

4.1.1 Continue to conduct the Business and operate and maintain the assets used
in the Business in the Ordinary Course of Business;

4.1.2 Not sell, lease, or otherwise transfer or dispose of any assets used in
the Business, or any interest therein, other than transfers and dispositions
made in the Ordinary Course of Business or transfers and dispositions otherwise
authorized by its President;

4.1.3 Not permit or allow any assets used in the Business to become subject to
any additional Lien (other than Permitted Encumbrances);

6

--------------------------------------------------------------------------------

 

4.1.4 Maintain the levels of Inventories and supplies in the Business at
customary levels; and

4.1.5 Use its Best Efforts to maintain the relations and goodwill with
suppliers, customers, and others having business relationships with Transferor
in connection with the Business.

4.2      Consents.

4.2.1 Acquiror and Transferor shall use their respective Best Efforts, each at
its own expense, to obtain all such Consents as soon as practicable after the
Effective Date required to transfer the assets to Acquiror. In the event any
such Consent is not obtained by the Closing Date, Transferor agrees to continue
to use its Best Efforts thereafter, in cooperation with Acquiror, to obtain such
Consent as soon as practicable.

4.2.2 Acquiror shall provide all cooperation reasonably requested by Transferor
in connection with obtaining the Consents, including the provision of any
information relating to Acquiror that may be requested by the Person from whom
any such Consent is required.

4.3      Notification of Certain Events.

4.3.1 By Transferor. Between the Effective Date and the Closing Date, Transferor
shall give prompt notice to Acquiror in the event Transferor becomes aware of
(i) any fact or condition that causes or constitutes a Breach of any
representation or warranty of Transferor set forth herein as of the Effective
Date, (ii) any fact or condition that would cause or constitute a Breach of any
such representation or warranty had such representation or warranty been made as
of the time of occurrence or discovery of such fact or condition, (iii) the
occurrence of any Breach of any covenant of Transferor in this Agreement, or
(iv) the occurrence of any event that Transferor believes will make the
satisfaction of any of the conditions set forth in Section 5 impossible or
unlikely. In the event that any fact or condition of the type described in the
foregoing clause (i) or (ii) would have required any change in any of the
Schedules or Exhibits to this Agreement if such fact or condition had occurred
or been known as of the Effective Date, Transferor shall promptly deliver to
Acquiror a supplement to such Schedule or Exhibit specifying the necessary
change.

4.3.2 By Acquiror. Between the Effective Date and the Closing Date, Acquiror
shall give prompt notice to Transferor in the event Acquiror becomes aware of
(i) any fact or condition that causes or constitutes a Breach of any
representation or warranty of Acquiror set forth herein as of the Effective
Date, (ii) any fact or condition that would cause or constitute a Breach of any
such representation or warranty had such representation or warranty been made as
of the time of occurrence or discovery of such fact or condition, (iii) the
occurrence of any Breach of any covenant of Acquiror in this Agreement, or (iv)
the occurrence of any event that Acquiror believes will make the satisfaction of
any of the conditions set forth in Section 5 impossible or unlikely. In the
event that any fact or condition of the type described in the foregoing clause
(i) or (ii) would have required any change in any of the Schedules or Exhibits
to this Agreement if such fact or condition had occurred or been known as of the

7

--------------------------------------------------------------------------------

 


Effective Date, Acquiror shall promptly deliver to Transferor a supplement to
such Schedule or Exhibit specifying the necessary change.

4.3.3 No Effect on Remedies. The delivery of a notice or supplement pursuant to
Sections 4.3.1 and 4.3.2 shall have no effect on the remedies of any party
hereunder.

4.4 Access to Information. Between the Effective Date and the Closing Date,
Transferor shall, upon reasonable notice from Acquiror, (i) give Acquiror and
its representatives access (during normal business hours), in a manner so as not
to interfere with Transferor’s normal operations and subject to reasonable
restrictions imposed by any such representative, to all key employees employed
in the Business and to all the Books and Records relating thereto, and (ii)
cause its representatives to make available to Acquiror for the purpose of
making copies thereof such financial and operating data and other information
with respect to the Business as Acquiror may reasonably request.

4.5 Public Announcements. Except as otherwise required by applicable Legal
Requirements, any public announcement or similar publicity with respect to this
Agreement or this transaction shall be issued, if at all, only with such
contents, at such time and in such manner as the parties may agree. If a party
believes that it is required by applicable Legal Requirements to make any such
public announcement, it shall first provide to the other party the content of
the proposed announcement, the reasons such announcement is required to be made,
and the time and place that the announcement will be made.

5.      Conditions to Closing.

5.1 Transferor’s Conditions. Transferor’s obligation to close this transaction
shall be subject to and contingent upon the satisfaction (or waiver by
Transferor in writing in its sole discretion) of each of the following
conditions:

5.1.1 All representations and warranties of Acquiror set forth in this Agreement
and each such representation and warranty shall have been accurate in all
respects as of the Effective Date and shall be accurate in all respects as of
the Closing Date, as if made on the Closing Date.

5.1.2 (i) All of the covenants and obligations that Acquiror is obligated to
perform or comply with pursuant to this Agreement prior to or at the Closing and
each such covenant and obligation (considered individually) shall have been
performed and complied with in all respects; and (ii) Acquiror shall have made
the deliveries of documents required to be made pursuant to Section 6.2.2;
provided, however, that with respect to the covenants and obligations described
in this Section 5.1.2, a failure of the foregoing condition shall not be deemed
to have occurred unless (a) Transferor has given Acquiror notice specifying the
nature of any Breach of such covenants or obligations in reasonable detail, and
(b) either (y) Acquiror has failed to cure such Breach within ten (10) business
days after such notice is given, or (z) if such Breach cannot be cured solely by
the payment of money and cannot reasonably be cured within ten (10) business
days despite the exercise of Best Efforts, Acquiror has failed to commence
curative action within ten (10) Business Days after such notice is given or
thereafter fails to complete the cure of such Breach as soon as practicable.

8

--------------------------------------------------------------------------------

 


5.2 Acquiror’s Conditions. Acquiror’s obligation to close this transaction shall
be subject to and contingent upon the satisfaction (or waiver by Acquiror in its
sole discretion) of each of the following conditions:

5.2.1 All representations and warranties of Transferor set forth in this
Agreement shall have been accurate as of the Effective Date and shall be
accurate as of the Closing Date, as if made on the Closing Date.

5.2.2 All of the covenants and obligations that Transferor are obligated to
perform or comply with pursuant to this Agreement prior to or at the Closing
shall have been performed and complied with; and (ii) Transferor shall have made
the deliveries of documents required to be made pursuant to Section 6.2.1.

5.2.3 To the extent, if any, that Acquiror is required to obtain any
Governmental Authorizations that relate to the Business or the ownership, use,
and operation of the assets used in the Business, Acquiror shall have obtained
such Governmental Authorizations and such Governmental Authorizations shall be
in full force and effect as of the Closing Date or subject to issuance to
Acquiror upon consummation of this transaction.

5.2.4 As of the Closing Date, there shall not be in effect any legal requirement
or any injunction or other order that prohibits the transfer of any portion of
the Purchased Assets by Transferor to Acquiror.

5.2.5 Between the Effective Date and the Closing Date, there shall have been no
damage to or destruction of any of the assets used in the Business (excluding
damage or destruction (i) caused by Acquiror or any of its affiliates; or (ii)
that does not have a material adverse effect on the Businesses), nor any taking
of any material portion of the assets used in the Business by eminent domain.

5.2.6 Since the Effective Date, there shall not have been commenced or
threatened against Acquiror or Transferor or any related person of Acquiror or
Transferor any proceeding (i) seeking damages or other relief in connection
with, any aspect of this transaction, or (ii) that could reasonably be expected
to have the effect of preventing this transaction or making this transaction
illegal.

5.2.7 Transferor shall have executed a Release Agreement, on terms and
conditions acceptable to Acquiror.

5.2.8 Transferor shall have executed all documents necessary to transfer and
assign any of the Transferor’s Intellectual Property which is being transferred
pursuant to this Agreement.

5.2.9 The Shareholders of Transferor shall have approved the transaction.

9

--------------------------------------------------------------------------------

 


6.      Closing.

6.1 Time and Place of Closing. The Closing shall take place at the corporate
offices of ACT or at such other location as the parties may mutually agree.
Subject to the provisions of Section 7, the Closing shall take place commencing
at 2:00 p.m. (Eastern Standard Time) on November 30, 2016.

6.2 Closing Deliveries.

6.2.1 At the Closing, Transferor shall deliver, or cause to be delivered, to
Acquiror:

(a) A fully executed Bill of Sale and Assignment and Assumption in the form of
Exhibit 6.2.1 to this Agreement (the “Bill of Sale”) conveying to Acquiror all
personal property to be acquired by Acquiror pursuant to this Agreement and
providing for (i) the assignment to Acquiror of the contract rights, and all
other intangible personal property included in the assets used in the Business
and (ii) Acquiror’s assumption of the Assumed Liabilities;

A Certificate of an officer of Transferor (i) certifying to the attached
resolutions of the board of directors and shareholders, if the board of
directors deems it necessary, of Transferor authorizing this transaction, and
(ii) attesting to the incumbency of the authorized officers of Transferor
executing this Agreement and the Transferor’s closing documents;

A duly authorized and executed Release Agreement required by Section 8.1.1;

A Certificate of an authorized officer of the Transferor certifying as to the
accuracy of the Transferor’s representations and warranties under Section 7.1;

All Consents necessary to permit Transferor to transfer the Purchased Assets to
Acquiror; and

All necessary documents to transfer and assign any Intellectual Property which
is being transferred pursuant to this Agreement; and

6.2.2 At the Closing, Acquiror shall deliver, or cause to be delivered, to
Transferor:

(a) A counterpart copy of the Bill of Sale, executed by Acquiror;

A Certificate of an authorized officer of Acquiror (i) certifying attached
resolutions of the boards of directors and shareholders of Acquiror authorizing
this transaction, and (ii) attesting to the incumbency of the authorized officer
of Acquiror executing this Agreement and the Acquiror’s closing documents;

A duly authorized and executed Release Agreement as required by Section 8.1.1;

A Certificate of an authorized officer of the Acquiror certifying as to the
accuracy of the Acquiror’s representations and warranties under Section 7.2;

10

--------------------------------------------------------------------------------

 


A Certificate of an authorized officer of the Acquiror certifying the number of
shares that Transferor shall be entitled to in accordance with the terms and
conditions of this Agreement; and

A counterpart copy of necessary documents to transfer and assign any
Intellectual Property which is being transferred pursuant to this Agreement.

6.3 Closing Costs. Acquiror shall pay all closing costs associated with the
Closing: (i) recording fees with respect to the assignment of any Intellectual
Property and (ii) all sales and excise taxes due in connection with this
transaction.

6.4 Possession. Acquiror shall be entitled to possession of the Purchased Assets
on the Possession Date as that term is defined in Section 1.

7.      Representations and Warranties.

7.1 Transferor’s Representations and Warranties. warrants to Acquiror as
follows:

Transferor represents and

7.1.1 Organization and Good Standing. Transferor is a corporation, duly formed,
validly existing and in good standing under the laws of the State of Nevada.
Transferor has the corporate power to own its properties and to carry on its
business as now being conducted. Transferor is duly qualified to do business and
is in good standing as a foreign corporation in each jurisdiction in which the
failure to be so qualified would have a material adverse effect on the business,
assets (including intangible assets), prospects, financial condition or results
of operations of Transferor (hereinafter referred to as a “MATERIAL ADVERSE
EFFECT”). Transferor has delivered a true and correct copy of its Articles of
Incorporation and By-laws, each as amended to date, to Acquiror.

7.1.2 Title to Assets. Transferor has good and marketable title to the assets
used in the Business, free and clear of all mortgages, pledges, liens,
encumbrances, security interests, equities, charges and restrictions of any
nature whatsoever, except such Permitted Encumbrances, as that term is defined
in Section 1. By virtue of the deliveries made at the Closing, Acquiror will
obtain good and marketable title to the Purchased Assets, free and clear of all
liens, mortgages, pledges, encumbrances, security interests, equities, charges
and restrictions of any nature whatsoever, except any Permitted Encumbrances.

7.1.3      Authority; No Conflict. 7.1.3      This Agreement constitutes the
legal, valid, and binding obligation of Transferor, enforceable against
Transferor in accordance with its terms

Upon its execution and delivery by Transferor at the Closing, the Transferor’s
closing documents will constitute the legal, valid, and binding obligations of
Transferor, enforceable against Transferor in accordance with its respective
terms. Transferor has full corporate power, authority, and capacity to execute
and deliver this Agreement and Transferor’s closing documents and to perform its
obligations hereunder and thereunder. Without limiting the generality of the
foregoing, the Boards of Directors, and shareholders, if the Boards of Directors
deems it necessary, of Transferor has approved this Agreement and the
transactions contemplated hereby.

11

--------------------------------------------------------------------------------

 


Neither the execution and delivery of this Agreement, nor the performance of any
of Transferor’s obligations hereunder, nor the consummation of the transactions
contemplated by this Agreement will, directly or indirectly (with or without
notice, lapse of time, or both), (i) contravene, conflict with or result in a
violation of any provision of Transferor’s Organizational Documents or any
resolution adopted by the Boards of Directors or shareholders of Transferor;
(ii) contravene, conflict with, or result in a violation of, or give any
Governmental Authority or other person the right to challenge this transaction
or to exercise any remedy or obtain any relief under, any legal requirement or
any order to which Transferor or any of the assets used in the Business is
subject; (iii) contravene, conflict with, or result in a violation of any of the
terms or requirements of any governmental authorization; (iv) contravene,
conflict with, or result in a violation or breach of any provision of, or give
any person the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or to cancel, terminate, or modify,
any Contract; or (v) result in the imposition or creation of any lien upon or
with respect to any of the assets used in the Business; except, in the case of
clauses (i), (ii) and (iii) above, for contraventions, conflicts or violations
which do not have a material adverse effect on the ability of Transferor to
consummate the transactions contemplated hereby.

Transferor represents and warrants that it is not and will not be required to
give any notice to, make any filing with, or obtain any material Consent from
any person in connection with the execution and delivery of this Agreement, the
performance of its obligations hereunder, or the consummation of this
transaction, other than the Consents described on Exhibit 4.2.1 except for
Consents, the failure of which to obtain would not have a material adverse
effect on the ability of the Transferor to consummate the transactions
contemplated hereby.

7.1.4 Books and Records. The Books and Records are complete and correct in all
material respects and have been maintained in accordance with sound business
practices.

7.1.5 Possession of Assets. The assets used in the Business are assets of the
Transferor as of the Effective Date and are in Transferor’s possession as of the
Effective Date, and that Transferor has all requisite title or license to convey
the Purchased Assets to Acquiror as contemplated by the Agreement.

7.1.6 No Material Adverse Changes. There have been no material adverse changes
to the Business, operations or financial condition other than as disclosed to
Acquiror.

7.1.7 Certain Proceedings. No proceeding is pending or, to Transferor’s
Knowledge, has been threatened against Transferor that challenges, or could
reasonably be expected to have the effect of preventing, making illegal, or
otherwise materially interfering with, this transaction.

7.1.8 Transferor Financial Statements.

 

(a) Transferor has heretofore furnished Acquiror with financial statements in
respect of the Business for the fiscal years ending December 31, 2013 (the
“Financial Statements”), (b) The Financial Statements were prepared in
accordance with generally accepted accounting terms as utilized in the United
States,

12

--------------------------------------------------------------------------------

 


consistently applied, and accurately present the financial condition of the
Transferor for the periods presented.

7.1.9 To the Knowledge of Transferor, since June 1, 2016, (i) there has been no
material adverse change in the Condition of the Business, (ii) the Business has,
in all material respects, been conducted in the ordinary course of business
consistent with past practice, (iii) there has not been any material obligation
or liability (contingent or otherwise) incurred by Transferor with respect to
the Business other than obligations and liabilities incurred in the ordinary
course of business, (iv) there has not been any purchase, sale or other
disposition, or any agreement or other arrangement, oral or written, for the
purchase, sale or other disposition, of any properties or assets having a value
in excess of $5,000 in any case other than in the ordinary course of business,
and (v) none of the assets of Transferor have been used to reduce liabilities
which are not being assumed by Acquiror.

7.1.10 No Undisclosed Liabilities. Except as set forth on the Balance Sheet,
included in the Financial Statements, Transferor does not have any liability,
indebtedness, obligation, expense, claim, deficiency, guaranty or endorsement of
any type, in excess of $5,000 individually or $10,000 in the aggregate, whether
accrued, absolute, contingent, matured, unmatured or other (whether or not
required to be reflected in financial statements in accordance with generally
accepted accounting principles).

7.1.11      Tax and Other Returns and Reports. (a)      Definition of Taxes. For
the purposes of this Agreement, “TAX” or, collectively, “TAXES,” shall have the
meaning set forth in Article 1 hereof. (b) Tax Returns and Audits.

 
7.1.11 Except as set forth in Schedule

(i) Transferor as of the Closing Date will have prepared and filed all required
federal, state, local and foreign returns, estimates, information statements and
reports (“RETURNS”) relating to any and all Taxes concerning or attributable to
Transferor, its operations and the Business and such Returns will be true and
correct in all material respects and will have been completed in accordance with
applicable law in all material respects.

(ii) Transferor as of the Closing Date: (A) will have paid or accrued all
material Taxes it is required to pay or accrue and (B) will have withheld with
respect to its employees all federal and state income taxes, FICA, FUTA and
other Taxes required to be withheld.

(iii) Transferor has not been adjudicated delinquent by any Tax Authority in the
payment of any Tax nor is there any Tax deficiency outstanding, proposed or
assessed against Transferor, nor has Transferor executed any waiver of any
statute of limitations on or extending the period for the assessment or
collection of any Tax.

13

--------------------------------------------------------------------------------

 


(iv) No audit or other examination of any Return of Transferor is presently in
progress, nor has Transferor been notified of any request for such an audit or
other examination.

(v) Transferor does not have any material liabilities for unpaid federal, state,
local and foreign Taxes which have not been accrued or reserved against on the
current Balance Sheet, whether asserted or unasserted, contingent or otherwise,
and Transferor has no knowledge of any basis for the assertion of any such
liability attributable to Transferor, its assets or operations.

(vi) Transferor has provided to Acquiror copies of all federal and state income
and all state sales and use Tax Returns filed for fiscal years 2015, if
applicable.

(vii) There are (and as of immediately following the Closing there will be) no
liens, pledges, charges, claims, security interests or other encumbrances of any
sort (“LIENS”) on the assets of Transferor relating to or attributable to Taxes.

(viii) Transferor has no knowledge of any basis for the assertion of any claim
relating or attributable to Taxes, which if adversely determined, would result
in any Lien on the assets of Transferor.

(ix) None of Transferor’s assets are treated as “tax- exempt use property”
within the meaning of Section 168(h) of the Code.

(x) As of the Closing Date, Transferor will not be a party to any contract,
agreement, plan or arrangement, including but not limited to the provisions of
this Agreement, covering any employee or former employee of Transferor that
could obligate Transferor to pay any amount that would not be deductible
pursuant to Section 280G of the Code.

(xi) Transferor has not filed any consent agreement under Section 341(f) of the
Code nor agreed to have Section 341 (f)(2) of the Code apply to any disposition
of a subsection (f) asset (as defined in Section 341(f)(4) of the Code) owned by
Transferor.

(xii) Transferor is not a party to a tax sharing or allocation agreement nor
does Transferor owe any amount under any such agreement.

(xiii) Transferor is not, and has not been at any time, a “United States real
property holding corporation” within the meaning of Section 897I(2) of the Code.

(xiv) Transferor’s tax basis in its assets for purposes of determining its
future amortization, depreciation and other federal income tax deductions is
accurately reflected on Transferor’s tax books and records in all material
respects.

14

--------------------------------------------------------------------------------

 


 7.1.12 Agreements, Contracts and Commitments. Except as set forth on herewith,
Transferor does not have, is not a party to nor is it bound by:

(14)      any collective bargaining agreements, (ii)      any agreements or
arrangements that contain any severance pay or post-employment liabilities or
obligations,

(iii) any bonus, deferred compensation, pension, profit sharing or retirement
plans, or any other employee benefit plans or arrangements,

(iv) any employment or consulting agreement, contract or commitment with an
employee or individual consultant or salesperson or consulting or sales
agreement, contract or commitment with a firm or other organization,

(v) any agreement or plan, including, without limitation, any stock option plan,
stock appreciation rights plan or stock purchase plan, any of the benefits of
which will be increased, or the vesting of benefits of which will be
accelerated, by the occurrence of any of the transactions contemplated by this
Agreement or the value of any of the benefits of which will be calculated on the
basis of any of the transactions contemplated by this Agreement,

(vi)      any fidelity or surety bond or completion bond, (vii)      any lease
of personal property having a value individually in excess of $5,000, (viii)   
  any agreement of indemnification or guaranty, (ix)      any agreement,
contract or commitment containing any covenant limiting the freedom of
Transferor to engage in any line of business or to compete with any person,





(x) any agreement, contract or commitment relating to capital expenditures and
involving future payments in excess of $5,000,

(xi) any agreement, contract or commitment relating to the disposition or
acquisition of material assets or any interest in any business enterprise
outside the ordinary course of the Business,

(xii) any mortgages, indentures, loans or credit agreements, security agreements
or other agreements or instruments relating to the borrowing of money or
extension of credit, including guaranties referred to in clause (viii) hereof,

(xiii) any purchase order or contract for the purchase of raw materials
involving $10,000 or more other than purchases in the ordinary course of
business,

15

--------------------------------------------------------------------------------

 


(xiv)      any construction contracts, (xv)      any distribution, joint
marketing or development agreement, or (xvi)      any other agreement, contract
or commitment that involves $5,000 or more and is not cancelable without penalty
within thirty (30) days.

(xvii) Except for such alleged breaches, violations and defaults, and events
that would constitute a breach, violation or default with the lapse of time,
giving of notice, or both, all as noted in Schedule 7.1.12, Transferor has not
breached, violated or defaulted under, or received notice that it has breached,
violated or defaulted under, any of the terms or conditions of any agreement,
contract or commitment to which it is a party or by which it is bound and which
are required to be set forth in Schedule 7.1.12 (any such agreement, contract or
commitment, a “CONTRACT”) except for breaches, violations or defaults that will
not have a Material Adverse Effect. Each agreement, contract or commitment set
forth in any of Transferor Schedules is in full force and effect and, except as
otherwise disclosed in Schedule 3.12(b), is not subject to any default
thereunder of which Transferor has knowledge by any party obligated to
Transferor pursuant thereto.

7.1.13 Governmental Authorization. Exhibit 7.1.13 accurately lists each material
consent, license, permit, grant or other authorization issued to Transferor by a
governmental entity (i) pursuant to which Transferor currently operates or holds
any interest in any of its properties or (ii) which is required for the
operation of its business or the holding of any such interest (herein
collectively called “TRANSFEROR AUTHORIZATIONS”), which Transferor
Authorizations are in full force and effect and constitute all Transferor
Authorizations required to permit Transferor to operate or conduct its business
substantially as it is currently and has been conducted or hold any interest in
its properties or assets.

7.1.14 Litigation. Except as set forth in Exhibit 7.1.14, there is no action,
suit, claim or proceeding of any nature pending or, to the knowledge of
Transferor, threatened against Transferor, its properties or any of its officers
or directors in their capacity as such, nor, to the knowledge of Transferor, is
there any basis therefore. Except as set forth in Schedule 7.1.15, there is no
investigation pending or to the knowledge of Transferor, threatened against
Transferor, its properties or any of its officers or directors (nor, to the
Knowledge of Transferor, is there any basis therefore) by or before any
governmental entity. Schedule 7.1.14 sets forth, with respect to any pending or
threatened action, suit, proceeding or investigation, the forum, the parties
thereto, the subject matter thereof and the amount of damages claimed or other
remedy requested. Except as set forth in Schedule 7.1.15, no governmental entity
has at any time challenged or questioned the legal right of Transferor to
manufacture, offer or sell any of its products in the present manner or style
thereof. Neither Transferor nor any of the Purchased Assets is subject to any
material order, writ, injunction, judgment or decree of any court or other
governmental agency or authority.

7.1.15 Accounts Receivable. There is no Accounts Receivable except as shown on
the Financial Statements.

16

--------------------------------------------------------------------------------

 


7.1.16 Minute Books. The minutes of corporate proceedings and consents of
Transferor and Subsidiary made available to counsel for Acquiror are the only
minute books of Transferor and Subsidiaries and contain a reasonably accurate
summary of the meetings of directors (or committees thereof) referred to
therein.

7.1.17      Environmental Matter.

(a) Hazardous Material. No underground storage tanks and no amount of any
substance that has been designated by any Governmental Entity or by applicable
federal, state or local law to be radioactive, toxic, hazardous or otherwise a
danger to health or the environment, including, without limitation, PCBs,
asbestos, petroleum, urea-formaldehyde and all substances listed as hazardous
substances pursuant to the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended, or defined as a hazardous waste pursuant
to the United States Resource Conservation and Recovery Act of 1976, as amended,
and the regulations promulgated pursuant to said laws, (a “HAZARDOUS MATERIAL”),
but excluding office and janitorial supplies or similar items, are present in
any material quantities, as a result of the deliberate actions of Transferor,
or, to Transferor’s knowledge, as a result of any actions of any third party or
otherwise, in, on or under any property, including the land and the
improvements, ground water and surface water thereof, that Transferor has at any
time owned, operated, occupied or leased, except for such presence as will not
have a Material Adverse Effect.

(b) Hazardous Materials Activities. Transferor has not transported, stored,
used, manufactured, disposed of, released or exposed its employees or others to
Hazardous Materials in violation of any law in effect on or before the Closing
Date, nor has Transferor disposed of, transported, sold, or manufactured any
product containing a Hazardous Material (collectively “HAZARDOUS MATERIALS
ACTIVITIES”) in violation of any rule, regulation, treaty or statute promulgated
by any Governmental Entity in effect prior to or as of the date hereof to
prohibit, regulate or control Hazardous Materials or any Hazardous Material
Activity, except for such Hazardous Material Activity as would not have a
Material Adverse Effect.

I Permits. Transferor currently holds all environmental approvals, permits,
licenses, clearances and consents (the “ENVIRONMENTAL PERMITS”) necessary for
the conduct of Transferor’s Hazardous Material Activities and other businesses
of Transferor as such activities and businesses are currently being conducted.

(d) Environmental Liabilities. No material action, proceeding, revocation
proceeding, amendment procedure, writ, injunction or claim is pending, or to
Transferor’s knowledge, threatened concerning any Environmental Permit,
Hazardous Material or any Hazardous Materials Activity of Transferor. Transferor
is not aware of any fact or circumstance which could involve

17

--------------------------------------------------------------------------------

 


Transferor in any material environmental litigation or impose upon Transferor
any material environmental liability.

I      Capital Expenditures. Transferor is not aware of any material capital
expenditures which are required in order for it to comply with Environmental
Laws.

7.2 Acquiror’s Representations and Warranties. Acquiror represents and warrants
to Transferor as follows:

7.2.0 Organization and Good Standing. Acquiror is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada.

7.2.1 Authority; No Conflict.

(a) This Agreement constitutes the legal, valid, and binding obligation of
Acquiror, enforceable against Acquiror in accordance with its terms. Upon their
execution and delivery by Acquiror at the Closing, the Acquiror’s closing
documents will constitute the legal, valid, and binding obligations of Acquiror,
enforceable against Acquiror in accordance with their respective terms. Acquiror
has full corporate power, authority, and capacity to execute and deliver this
Agreement and the Acquiror’s closing documents and to perform its obligations
hereunder and thereunder. Without limiting the generality of the foregoing, the
Board of Directors of the Acquiror has approved this Agreement and the
transactions contemplated hereby.

(b) Neither the execution and delivery of this Agreement, nor the performance of
any of Acquiror’s obligations hereunder, nor the consummation of this
transaction will, directly or indirectly (with or without notice, lapse of time,
or both), (i) contravene, conflict with, or result in a violation of any
provision of Acquiror’s Organizational Documents or any resolution adopted by
the Board of Directors or the shareholders of Acquiror; or (ii) give any Person
the right to prevent or otherwise interfere with this transaction pursuant to
any legal requirement or order to which Acquiror is subject or any Contract to
which Acquiror is a party or by which it or any of its assets is bound.

7.2.2 Certain Proceedings. No proceeding is pending or, to Acquiror’s Knowledge,
has been threatened against Acquiror that challenges, or could reasonably be
expected to have the effect of preventing, making illegal, or otherwise
materially interfering with, this transaction.

7.2.3 Title to Shares. The Shares are duly authorized and, when issued, upon the
consummation of the transactions set forth herein, Transferor will own the
Shares free and clear of all liens and encumbrances whatsoever.

8.      Additional Covenants. 8.1 Covenants by Each Party.

18

--------------------------------------------------------------------------------

 


8.1.1 Release of Acquiror and Transferor. At Closing, Acquiror and Transferor
shall enter into a release agreement (the “Release Agreement”) in the form of
Exhibit 8.1.1 attached hereto.

8.1.2 Cooperation. Each of the parties hereto shall cooperate with the other
parties in every reasonable way in carrying out the transactions contemplated
herein, and in delivering all documents and instruments deemed reasonably
necessary or useful by counsel for each party hereto.

8.1.3 Expenses. Except as otherwise provided in this Agreement, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs or expenses.

8.1.4 FurtherAssurances.FromtimetotimeaftertheClosing, Transferor will, at its
own expense, execute and deliver, or cause to be executed and delivered, such
documents to Acquiror as Acquiror may reasonably request in order more
effectively to vest in Acquiror good title to the Purchased Assets and otherwise
to consummate the transactions contemplated by this Agreement, and from time to
time after the Closing, Acquiror will, at its own expense, execute and deliver
such documents to Transferor as Transferor may reasonably request in order more
effectively to consummate the assumption of the Assumed Liabilities by Acquiror
and otherwise to consummate the transactions contemplated by this Agreement.
 
8.2 Indemnification.
 
8.2.1 By Acquiror. In the event the Acquiror (i) breaches or is deemed to have
breached any of the representations and warranties contained in this Agreement
or (ii) fails to perform or comply with any of the covenants and agreements set
forth in this Agreement, then the Acquiror shall hold harmless, indemnify and
defend Transferor, and each of its directors, officers, shareholders, attorneys,
representatives and agents, from and against any Damages incurred or paid by
Transferor to the extent such Damages arise or result from a breach by the
Acquiror of any such representations and warranties or a violation of any
covenant in this Agreement.

8.2.2 By Transferor. In the event Transferor (i) breaches or is deemed to have
breached any of the representations and warranties contained in this Agreement
or (ii) fails to perform or comply with any of the covenants and agreements set
forth in this Agreement, Transferor shall hold harmless, indemnify and defend
Acquiror, and each of its directors, officers, shareholders, attorneys,
representatives and agents, from and against any Damages incurred or paid by the
Acquiror to the extent such Damages arise or result from a breach by Transferor
of any such representations or warranties or a violation of any covenant in this
Agreement. For purposes of this Section 8.2, “Damages” shall mean any and all
costs, losses, damages, liabilities, demands, claims, suits, actions, judgments,
causes of action, assessments or expenses, including interest, penalties, fines
and attorneys’ fees and expenses incident thereto, incurred in connection with
any claim for indemnification arising out of this Agreement, and any and all
amounts paid in settlement of any such claim.

19

--------------------------------------------------------------------------------

 


8.3 Retention of and Access to Books and Records. Transferor agree to retain the
Books and Records for a period of five (5) years after the Closing Date and to
make them available to Acquiror for the purpose of making copies thereof at
Acquiror’s expense of.

9. Termination.

9.1 Termination Events. Except as otherwise provided for, this Agreement may, by
notice given prior to or at the Closing (which notice shall specify the grounds
for termination), be terminated by mutual written agreement of both Transferor
and Acquiror.

9.2 Effect of Termination. Each party’s right of termination under Section 9.1
is in addition to any other rights it may have under this Agreement or
otherwise, and the exercise of a right of termination shall not constitute an
election of remedies. If this Agreement is terminated pursuant to Section 9.1,
all further obligations of the parties under this Agreement shall thereupon
terminate, except that Sections 10 and 12 shall survive; provided, however, that
if this Agreement is terminated by a party because of a material Breach of this
Agreement by any of the parties or because one or more of the conditions to the
terminating party’s obligations under this Agreement is not satisfied as a
result of any party’s failure to comply with its obligations under this
Agreement, the terminating party’s right to pursue all legal remedies shall
survive such termination unimpaired.

10.      Default; Remedies.   10.1 Time of Essence. Time is of the essence of
the parties’ obligations under this Agreement.

10.2 Remedies. If any party fails to perform its obligations under this
Agreement, the other party shall be entitled to pursue all remedies available at
law or in equity, including, in the case of a failure to consummate this
transaction following satisfaction (or waiver) of the conditions set forth in
Section 6.1 or 6.2, as applicable, the remedy of specific performance; provided,
however, that except with respect to a failure to close this transaction as
provided herein, a party shall not be in default hereunder unless (i) the
non-Breaching party has given the Breaching party notice specifying the nature
of the Breach in reasonable detail, and (ii) the Breaching party either (a) has
failed to cure such Breach within ten (10) Business Days after such notice is
given, or (b) if such Breach cannot be cured solely by the payment of money and
cannot reasonably be cured within ten (10) Business Days despite the exercise of
Best Efforts, has failed to commence curative action within ten (10) Business
Days after such notice is given or thereafter fails to complete the cure of such
Breach as soon as practicable.

10.3 First Right of Refusal.

Agri-Contractors, LLC retains the First Right of Refusal regarding the
repurchase of common stock should MCIG decide to sell its interest in
Agri-Contractors, LLC at any time in the future.

10.4  Default of Terms and Conditions.In the event that Acquiror fails to pay
the liabilities in accordance with the terms and conditions established,
Transferor may repurchase the Purchased Assets in Exchange for the Common Stock
in which it owns. Transferor must notify Acquiror of its intent to repurchase
and grant Acquiror fifteen (15) business days to cure its default status.

20

--------------------------------------------------------------------------------

 


11. Survival of Representations and Warranties

11.1 Survival of Representations and Warranties. The representations and
warranties in this Agreement or in any instrument delivered pursuant to this
Agreement shall survive the Closing and continue until December 31, 2018.

12. Resolution of Conflicts; Arbitration.

12.1. In case the Transferor shall so object in writing to any claim or claims
made in any Officer’s Certificate, the Transferor and Acquiror shall attempt in
good faith to agree upon the rights of the respective parties with respect to
each of such claims. If the Transferor and Acquiror should so agree, a
memorandum setting forth such agreement shall be prepared and signed by both
parties.

12.2 If no such agreement can be reached after good faith negotiation, the
matter shall be arbitrated before the American Arbitration Association. Either
Acquiror or the Transferor may demand arbitration of the matter unless the
amount of the damage or loss is at issue in pending litigation with a third
party, in which event arbitration shall not be commenced until such amount is
ascertained upon the conclusion of such litigation or both parties agree to
arbitration, and in either such event the matter shall be settled by binding
arbitration conducted by three arbitrators. Acquiror and the Transferor shall
each select one arbitrator, and the two arbitrators so selected shall select a
third arbitrator. The arbitrators shall set a limited time period and establish
procedures designed to reduce the cost and time for discovery while allowing the
parties an opportunity, adequate in the sole judgment of the arbitrators, to
discover relevant information from the opposing parties about the subject matter
of the dispute. The arbitrators shall rule upon motions to compel or limit
discovery and shall have the authority to impose sanctions, including attorneys’
fees and costs, to the same extent as a court of competent law or equity, should
the arbitrators determine that discovery was sought without substantial
justification or that discovery was refused or objected to without substantial
justification. The decision of the arbitrators as to the validity and amount of
any claim in such Officer’s Certificate shall be binding and conclusive upon the
parties to this Agreement. Such decision shall be written and shall be supported
by written findings of fact and conclusions of law, which shall set forth the
award, decree or order of the arbitrators.

12.3 Judgment upon any award rendered by the arbitrators may be entered in any
court having jurisdiction. Any such arbitration shall be held at the discretion
of Acquiror in Nevada, under the rules then in effect of the American
Arbitration Association.

13. Agent of Transferor’s Stockholders; Power Of Attorney.

Upon execution and delivery of this Agreement, without further act of any
stockholder of Transferor, Thomas Amon shall be appointed as agent and
attorney-in-fact (the “TRANSFEROR STOCKHOLDER AGENT”) for each stockholder of
Transferor on behalf of stockholders of Transferor, to give and receive notices
and communications, to authorize delivery to Acquiror of Acquiror Common Stock
in satisfaction of claims by Acquiror, to object to such deliveries, to

21

--------------------------------------------------------------------------------

 


agree to, negotiate, enter into settlements and compromises of, and demand
arbitration and comply with orders of courts and awards of arbitrators with
respect to such claims, and to take all actions necessary or appropriate in the
judgment of the Transferor Stockholder Agent for the accomplishment of the
foregoing. No bond shall be required of the Transferor Stockholder Agent, and
the Transferor Stockholder Agent shall not receive compensation for his
services. Notices or communications to or from the Transferor Stockholder Agent
shall constitute notice to or from each of the stockholders of Transferor.

The Transferor Stockholder Agent shall not be liable for any act done or omitted
hereunder as Agent while acting in good faith and in the exercise of reasonable
judgment. The stockholders of Transferor shall severally indemnify the
Transferor Stockholder Agent and hold the Transferor Stockholder Agent harmless
against any loss, liability or expense incurred without negligence or bad faith
on the part of the Transferor Stockholder Agent and arising out of or in
connection with the acceptance or administration of the Transferor Stockholder
Agent’s duties hereunder, including the reasonable fees and expenses of any
legal counsel retained by the Transferor Stockholder Agent.

13.2Actions of the Transferor’s Stockholder Agent.Adecision,act, consent or
instruction of the Transferor Stockholder Agent shall constitute a decision of
all the stockholders and shall be final, binding and conclusive upon each of
such stockholders, and Acquiror may rely upon any such decision, act, consent or
instruction of the Transferor’s Stockholder Agent as being the decision, act,
consent or instruction of each and every such stockholder of Transferor. The
Acquiror is hereby relieved from any liability to any person for any acts done
by them in accordance with such decision, act, consent or instruction of the
Transferor Stockholder Agent.

13.3 Third-Party Claims. If a third-party asserts a claim, Acquiror shall have
the right in its sole discretion to defend and to settle such third-party claim,
provided, however, that any counsel retained to defend a third-party claim to be
satisfied shall be reasonably acceptable to the Transferor Stockholder Agent and
Acquiror shall not settle any such third party claim without the prior consent
of the Transferor Stockholder Agent, which consent shall not be unreasonably
withheld.

13.4 Limitation on Liability. Notwithstanding any other provision of this
Agreement to the contrary, absent fraud or bad faith, the liability of
Transferor with respect to any claim for a breach of any representation,
warranty, covenant or agreement contained in this Agreement shall be limited to
the assets of Revels, and no Principal Stockholder shall have any liability to
Acquiror or arising from any breach after the close of this transaction other
than with respect to claims made prior to such termination under this Agreement.

14.      Construction and Interpretation

14.1 The headings or titles of the sections of this Agreement are intended for
ease of reference only and shall have no effect whatsoever on the construction
or interpretation of any provision of this Agreement. References herein to
sections are to sections of this Agreement unless otherwise specified.

22

--------------------------------------------------------------------------------

 


14.2 Meanings of defined terms used in this Agreement are equally applicable to
singular and plural forms of the defined terms. The masculine gender shall also
include the feminine and neutral genders and vice versa.

14.3 As used herein, (i) the term “party” refers to a party to this Agreement,
unless otherwise specified, (ii) the terms “hereof,” “herein,” “hereunder,” and
similar terms refer to this Agreement as a whole and not to any particular
provision of this Agreement, (iii) the term “this transaction” refers to the
transaction contemplated by this Agreement, (iv) the term “including” is not
limiting and means “including without limitation,” (v) the term “documents”
includes all instruments, documents, agreements, certificates, indentures,
notices, and other writings, however evidenced, and (vi) the term “property”
includes any kind of property or asset, real, personal, or mixed, tangible or
intangible.

14.4 In the event any period of time specified in this Agreement ends on a day
other than a Business Day, such period shall be extended to the next following
Business Day. In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including,” the words “to”
and “until” each mean “to but excluding,” and the word “through” means “to and
including.”

14.5 This Agreement is the product of arm’s length negotiations among, and has
been reviewed by counsel to the parties and is the product of all the parties.
Accordingly, this Agreement shall not be construed for or against any party by
reason of the authorship or alleged authorship of any provision hereof.

15.      Miscellaneous Provisions.

15.1 Survival of Covenants. Each covenant or agreement of the parties set forth
in this Agreement which by its terms expressly provides for performance after
the Closing Date shall survive the Closing and be fully enforceable thereafter.

15.2 Expenses. Except as otherwise provided, each party shall bear its own
expenses incurred in connection with the preparation, execution, and performance
of this Agreement and this transaction, including all fees and expenses of its
own Representatives or any other similar payment in connection with this
transaction.

15.3 Binding Effect. The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties and, subject to the restrictions on
assignment set forth herein, their respective successors and assigns.

15.4 Assignment. Neither party shall assign any of its rights or obligations
under this Agreement without the prior written consent of the other party. No
assignment of this Agreement shall release the assigning party from its
obligations under this Agreement.

15.5 Notices. All notices under this Agreement shall be in writing. Notices may
be (i) delivered personally, (ii) transmitted by facsimile, (iii) delivered by a
recognized national overnight delivery service, or (iv) mailed by certified
United States mail, postage prepaid and return receipt requested. Notices to any
party shall be directed to its address set forth in this agreement, or to such
other or additional address as any party may specify by notice to the

23

--------------------------------------------------------------------------------

 


other party. Any notice delivered in accordance with this Section 13.5 shall be
deemed given when actually received or, if earlier, (a) in the case of any
notice transmitted by facsimile, on the date on which the transmitting party
receives confirmation of receipt by facsimile transmission, telephone, or
otherwise, if sent during the recipient’s normal business hours or, if not, on
the next Business Day, (b) in the case of any notice delivered by a recognized
national overnight delivery service, on the next Business Day after delivery to
the service or, if different, on the day designated for delivery, or (c) in the
case of any notice mailed by certified U.S. mail, two (2) Business Days after
deposit therein.

15.6 Waiver. Any party’s failure to exercise any right or remedy under this
Agreement, delay in exercising any such right or remedy, or partial exercise of
any such right or remedy shall not constitute a waiver of that or any other
right or remedy hereunder. A waiver of any Breach of any provision of this
Agreement shall not constitute a waiver of any succeeding Breach of such
provision or a waiver of such provision itself. No waiver of any provision of
this Agreement shall be binding on a party unless it is set forth in writing and
signed by such party.

15.7 Amendment. This Agreement may not be modified or amended except by the
written agreement of the parties.

15.8 Severability. If any provision of this Agreement is held invalid, illegal,
or unenforceable, then (i) such provision shall be enforceable to the fullest
extent permitted by applicable law, and (ii) the validity and enforceability of
the other provisions of this Agreement shall not be affected and all such
provisions shall remain in full force and effect.

15.9 Integration. This Agreement, including the Exhibits and Schedules hereto,
contains the entire agreement and understanding of the parties with respect to
the subject matter hereof and supersedes all prior and contemporaneous
agreements with respect thereto. The parties acknowledge and agree that there
are no agreements or representations relating to the subject matter of this
Agreement, either written or oral, express or implied, that are not set forth in
this Agreement, in the Exhibits and Schedules to this Agreement.

15.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada (without regard to the
principles thereof relating to conflicts of laws).

15.11 Arbitration. All disputes or claims arising out of or relating to this
Agreement, or the breach hereof, including disputes as to the validity and/or
enforceability of this Agreement or any portion thereof, and any claims for
indemnification under the provisions of this Agreement, shall be resolved by
binding arbitration conducted in Nevada. Any arbitration pursuant to this
Section 12.11 shall be conducted, upon the request of any party, before a single
arbitrator selected by the parties or, failing agreement on the choice of an
arbitrator within thirty (30) days of service of written demand for arbitration,
by an arbitrator designated by the Presiding Judge of the Superior Court for
Nevada. The arbitrator shall be a practicing attorney licensed to practice in
one or more of the fifty (50) states, with substantial experience in commercial
and/or commercial litigation Matter, who has been in active practice for at
least ten (10) years. Such arbitration shall be conducted in accordance with the
laws of the State of

24

--------------------------------------------------------------------------------

 


Nevada and pursuant to the commercial arbitration rules of the American
Arbitration Association (although not under the auspices of the American
Arbitration Association) and such of the federal rules of civil procedure as the
arbitrator may determine. The arbitration shall be conducted within forty-five
(45) days of the selection of the arbitrator and the arbitrator shall render his
or her decision within twenty (20) days after conclusion of the arbitration. The
prevailing party in the arbitration shall be entitled as a part of the
arbitration award to the costs and expenses (including reasonable attorneys’
fees and the fees of the arbitrator) of investigating, preparing, and pursuing
or defending the arbitration claim as such costs and expenses are awarded by the
arbitrator. The duty to arbitrate shall survive a termination or cancellation of
this Agreement and shall be specifically enforceable under applicable federal
law and the prevailing arbitration law of the State of Nevada. The decision of
the arbitrator shall be final and binding upon the parties and enforceable in
any court of competent jurisdiction.

15.12 Execution. This Agreement may be executed in any number of counterparts,
all of which together shall constitute one and the same agreement. Each party
may rely upon the signature of each other party on this Agreement that is
transmitted by facsimile as constituting a duly authorized, irrevocable, actual,
current delivery of this Agreement with the original ink signature of the
transmitting party.

15.13 Waiver of Conflicts The parties acknowledge that certain of the principals
of AGRI-CONTRACTORS, LLC may have independent agreements with MCig providing for
their employment after the Closing. The terms and conditions of these agreements
have been negotiated in good faith and at arms-length. Any conflict of interest,
whether real or implied resulting from these prior agreements are deemed by the
parties hereto to be waived.

15.14 Incorporation of Recitals, Exhibits, and Schedules. The Recitals to this
Agreement and all Exhibits and Schedules to this Agreement are incorporated
herein by this reference.

15.15 Further Assurances. Each party agrees to execute and deliver such
additional documents and instruments as may reasonably be required to effect
this transaction fully, so long as the terms thereof are consistent with the
terms of this Agreement.

15.16 Bulk Sales. Acquiror hereby waives compliance by transferor with the
provisions of any applicable bulk sales law (including the applicable sections
of the Uniform Commercial Code of any state, and transferor hereby agrees to
indemnify and hold Acquiror harmless for any liability, cost and expenses
resulting from any such non-compliance.

25

--------------------------------------------------------------------------------

 


     IN WITNESS WHEREOF, the parties have executed this Agreement as of the
Effective Date.

ACQUIROR: TRANSFEROR: GROW CONTRACTORS INC AGRI-CONTRACTORS, LLC

 

By:_______________________ By:___________________________   Name: Paul Rosenberg
Name: Title: President Title: Managing Member

 

26

--------------------------------------------------------------------------------

 


EXHIBIT 1

NO PATENTS

EXHIBIT 2.2

PURCHASED ASSETS

CONTRACTS

All orders placed by customers which payments have not been received.

FIXED ASSETS AND INVENTORY

Inventory

INTELLECTUAL PROPERTY

Website/Domain/Email
Trademark
Copyrights
Trade Secrets
Customer List

1

--------------------------------------------------------------------------------

 


EXHIBIT 2,4

ASSUMED LIABILITIES

NONE

2

--------------------------------------------------------------------------------

 


SCHEDULE 3,2

COMMON SHAREHOLDER LIST

3

--------------------------------------------------------------------------------

 


EXHIBIT 6.2.1

BILL OF SALE

AND

ASSIGNMENT AND ASSUMPTION

     This Bill of Sale and Assignment and Assumption Agreement (this “Bill of
Sale”), dated as of ___________, 20__ (the “Effective Date”) by and between
________________, a ____________ corporation (“Acquiror”), and __________, a
_______________ limited liability company (“Transferor”).

Recitals:

A. TRANSFEROR and ACQUIROR entered into that certain Purchase Agreement,
__________, 20__ (the “Agreement”), which provides, on the terms and conditions
set forth therein, for the transfer by Transferor and purchase by Acquiror of
the Assets of Transferor as set forth in the Agreement. Capitalized terms used
herein without definition shall have the meanings ascribed to them in the
Agreement.

B. The assets being sold by Transferor and purchased by Acquiror include, but
are not limited to, all of Transferor’s tangible and intangible property used in
the Business (the “Purchased Assets”) as set forth in the Agreement.

C. Acquiror desires to obtain all right, title and interest in and to any and
all of the Purchased Assets.

D. This Bill of Sale is being executed and delivered in order to affect the
transfer of the Purchased Assets to Acquiror, as provided in the Agreement.

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Transferor agree as follows:

1. Assignment. Transferor hereby sells, grants, conveys, bargains, transfers,
assigns and delivers to Acquiror, and to Acquiror’s successors and assigns, all
of Transferor’s rights, titles and interests, legal and equitable, throughout
the world, in and to the Purchased Assets, to have and to hold the same forever.
This is a transfer and conveyance by Transferor to Acquiror of good and
marketable title to the Purchased Assets, free and clear of all encumbrances
except as provided in the Agreement or on the Schedules thereto. Subject to the
conditions and limitations contained in the Agreement, Transferor hereby
covenants and agrees to warrant and defend title to the Purchased Assets against
any and all claims whatsoever to the extent represented and warranted to in the
Agreement.

4

--------------------------------------------------------------------------------

 


2. Assumption. Acquiror, in consideration of the assignment, hereby assumes and
undertakes to discharge, as appropriate in accordance with their terms, all of
the Assumed Liabilities except as otherwise set forth in the Agreement. Except
as provided for in this Paragraph 2, Acquiror is not hereby assuming, and the
Acquiror shall not assume or otherwise be obligated to pay, perform, satisfy or
discharge, any liabilities or obligations of Transferor or the Business.

3. Further Assurances. Transferor agrees that it will, at Acquiror’s request at
any time and from time to time after the date hereof and without further
consideration, do, execute, acknowledge and deliver or will cause to be done,
executed, acknowledged and delivered all such further acts, deeds, assignments,
transfers, conveyances, powers of attorney and other instruments and assurances
as may be considered by Acquiror, its successors and assigns, to be necessary or
proper to better effect the sale, conveyance, transfer, assignment, assurance,
confirmation and delivery of ownership of the Purchased Assets to Acquiror, or
to aid and assist in collecting and reducing to the possession of Acquiror, any
and all Purchased Assets.

4. Amendment or Termination; Successors and Assigns. This Bill of Sale may not
be amended or terminated except by a written instrument duly signed by each of
the parties hereto. This Bill of Sale shall inure to the benefit of, and be
binding upon, each of the parties hereto and their respective successors and
assigns.

5. No Third Parties. Nothing in this Bill of Sale, expressed or implied, is
intended or shall be construed to confer upon or give to any person, firm or
corporation other than Acquiror and Transferor, their successors and assigns,
any remedy or claim under or by reason of this instrument or any term, covenant
or condition hereof, and all of the terms, covenants, conditions, promises and
agreements contained in this instrument shall be for the sole and exclusive
benefit of the Acquiror and Transferor, their successors and assigns.

6. Construction. This Bill of Sale, being further documentation of a portion of
the conveyances, transfers and assignments provided for in and by the Agreement,
neither supersedes, amends, or modifies any of the terms or provisions of the
Agreement nor does it expand upon or limit the rights, obligations or warranties
of the parties under the Agreement. In the event of a conflict or ambiguity
between the provisions of this Bill of Sale and the Agreement, the provisions of
the Agreement will be controlling.

7. Governing Law. The rights and obligations of the parties under this Bill of
Sale will be construed under and governed by the internal laws of the State of
Nevada (regardless of its or any other jurisdiction’s conflict-of-law
provisions).

8. Counterparts. This Bill of Sale may be executed by facsimile in one or more
counterparts and by facsimile, each of which shall be deemed an original and all
of which taken together shall constitute one and the same instrument.

5

--------------------------------------------------------------------------------

 


     IN WITNESS WHEREOF, the parties have executed this Bill of Sale as of the
Effective Date.

ACQUIROR:                                                 TRANSFEROR:

By:___________________________________

Name: Title:

By:___________________________________

Name: Title:

 

6

--------------------------------------------------------------------------------

 


EXHIBIT 4.2.1

CONSENTS

EXHIBIT 7.1.11

TAX RETURNS

EXHIBIT 7.1.13

GOVERNMENTAL LICENSES, PERMITS, AND OTHER AGREEMENTS

EXHIBIT 7.1.14

LITIGATIONS

1

--------------------------------------------------------------------------------

 


EXHIBIT 8.1.1

MUTUAL RELEASE AGREEMENT

This Mutual Release Agreement (this “Release Agreement”), dated as of
___________, 20__ (the “Effective Date”), by and between _______________, a
_____________ corporation (“Acquiror”) and _____________________, a __________
corporation(“Transferor”).

RECITALS

WHEREAS, Transferor and Acquiror are parties to that certain Purchase Agreement,
dated ________, 20__ (the “Purchase Agreement”), and this Release Agreement is
that certain Release Agreement as that term is defined in the Asset Purchase
Agreement; and

WHEREAS, Transferor and Acquiror now wish to enter into this Release Agreement
with respect to the consummation of the Purchase Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties do hereby agree as follows:

     1. Definitions. Any capitalized term used in this Release Agreement without
definition shall have the meaning given to such term in the Purchase Agreement.

     2. Release by Transferor. Transferor hereby fully, forever, irrevocably,
and unconditionally releases and discharges Acquiror, including, as applicable,
all past and present officers, directors, stockholders, affiliates (including,
but not limited to, parent, subsidiary and affiliated corporations), agents,
employees, representatives, lawyers, administrators, spouses, and all persons
acting by, through, under, or in concert with them, from any and all claims,
damages or other sums, including attorneys' fees and costs, which Transferor may
have against them, or any of them, which could have arisen out of any act or
omission occurring from the beginning of time to the effective date of this
Agreement, whether now known or unknown, and whether asserted or unasserted.

    3. ReleasebyAcquiror.Acquirorherebyfully,forever,irrevocably,and
unconditionally releases and discharges Transferor, including, as applicable,
all past and present officers, directors, stockholders, affiliates (including,
but not limited to, parent, subsidiary and affiliated corporations), agents,
employees, representatives, lawyers, administrators, spouses, and all persons
acting by, through, under, or in concert with them, from any and all claims,
damages or other sums, including attorneys' fees and costs, which Acquiror may
have against them, or any of them, which could have arisen out of any act or
omission occurring from the beginning of time to the effective date of this
Agreement, whether now known or unknown, and whether asserted or unasserted.

2

--------------------------------------------------------------------------------

 


4.      Miscellaneous.

4.1 Severability. The invalidity of all or any part of this Release
Agreement shall not render invalid the remainder of this Release Agreement. In
the event a court of competent jurisdiction should decline to enforce any
provision of this Release Agreement, such provision shall be reformed to the
extent necessary in the judgment of such court to make such provision
enforceable to the maximum extent that the court shall find enforceable.

4.2 Notices. Any notice hereunder shall be sufficient if in writing and
telefaxed to the party or sent by certified mail, return receipt requested and
addressed as identified in the Asset Purchase Agreement dated __________, 20__.

4.3 Governing Law. This Agreement is made and shall be construed and performed
in accordance with the laws of the State of Nevada.

4.4 Waiver of Agreement. Any term or condition of this Release Agreement may be
waived at any time by the party that is entitled to the benefit thereof, but no
such waiver shall be effective unless set forth in a written instrument duly
executed by or on behalf of the party waiving such term or condition. No waiver
by any party of any term or condition of this Release Agreement, in any one or
more instance, shall be deemed to be or construed as a waiver of the same or any
other term or condition of this Release Agreement on any future occasion. All
remedies, either under this Release Agreement, by law or otherwise, will be
cumulative and not alternative.

4.5 Headings. The headings of the sections of this Release Agreement are for
convenience and reference only and are not to be used to interpret or define the
provisions hereof.

4.6 Counterparts. This Release Agreement may be executed by facsimile and in two
(2) or more counterparts, each of which shall be deemed an original and all of
which shall constitute one (1) instrument.

3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the parties has caused this Release Agreement to be
executed as of the Effective Date.

ACQUIROR:                                                        TRANSFEROR:

By:___________________________________

Name: Title:

By:___________________________________

Name: Title:

 

4